DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “means for conducting electricity between the coil and the vibratory apparatus” in claim 63 invokes 112(f). The corresponding structure in the specification is found in [0077] “the accompanying wiring the wires the coil 1266 to the piezoelectric material 1251”.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 23, 63, and 64 each recite a hearing prosthesis comprising an implantable passive resonant component including a vibratory electrical capacitive apparatus and an inductance coil encased in a titanium housing configured such that a transcutaneous signal received by the inductance coil through the titanium housing activates the vibratory apparatus to evoke a hearing percept wherein the implantable passive resonant component is an implantable component of an active transcutaneous bone conduction device, the housing is configured to be implanted in a head of a person behind a location of an outer ear of the head, between skin of the person and an outer surface of a skull. Claim 23 further specifies the vibratory electrical capacitive apparatus is directly powered by the inductance coil when the inductance coil is inductively energized. Claim 63 further recites the implantable passive resonant component comprises a circuit consisting essentially of the vibratory electrical capacitive apparatus, the inductance coil and means for conducting electricity between the coil and the vibratory apparatus. Claim 64 further recites all electronic components in the housing consist essentially of the inductance coil and the vibratory apparatus. 
The closest prior art is Koskowich (US 2014/0275728 A1) and Westerkull (US 2004/0032962). However, Koskowich discloses the implantable passive resonant component is implanted in the cochlear wall [0041] and fails to disclose the implantable passive resonant component is an implantable component of an active transcutaneous bone conduction device a housing configured to be implanted in a head of a person behind a location of an outer ear of the head, between skin of the person and an outer surface of a skull. Westerkull discloses a passive vibrator within a housing for implantation behind the skull which is powered and driven by magnetic induction, however Westerkull discloses additional electronic circuitry 6 between the induction coil and the vibrator 7 [0019] and therefore fails to disclose the vibratory electrical capacitive apparatus is directly powered by the inductance coil when the inductance coil is inductively energized as recited in claim 23, or that the circuitry consists essentially of the vibratory electrical capacitive apparatus, the inductance coil and means for conducting electricity between the coil and the vibratory apparatus as recited in claim 63, or that all electronic components in the housing consist essentially of the inductance coil and the vibratory apparatus, as recited in claim 64. The presence of circuitry 6 would “materially affect the basic and novel characteristic(s)” of the claimed invention (MPEP 2111.03(III)) and therefore is excluded from the scope of claims 63 and 64. Furthermore, Applicant’s specification provides a clear indication of what the basic and novel characteristics of the invention are:
[0073] “This inductance field 1203 induces an electric current to flow through coil 1266, and thus through circuit 1291. This electric current travels to the piezo 1251, which causes the piezoelectric material to expand and/or contract or otherwise deform so as to create movement and thus move the mass/counterweight to which the  piezoelectric material is attached. Thus, the piezoelectric material expands and/or contracts due to direct application of the current induced at the inductor by the magnetic field to the piezoelectric material”
[0077] “such as circuit 1291, is entirely made up  of passive electronic components. For example, in the embodiment of FIG. 12, the circuit 1291 includes only the coil 1266, the piezoelectric material 1251, and the accompanying wiring that wires the coil 1266 to the piezoelectric material 1251. In some exemplary embodiments, such as  that depicted in FIG. 13, the circuit can include an additional capacitor 1303, which is also a  passive electronic component”
[00110] “Method 1700 further includes method action 1720, which entails inducing a current in a coil in a second LC circuit, thereby directly actuating an actuator that is part of that second LC circuit. In an exemplary embodiment, the inductance field 1203 is transcutaneously transmitted to coil 1266, which induces a current in that coil, which current actuates the actuator. In an exemplary embodiment associated with actuation of the actuator directly from the implanted coil, there is no diode envelope detector or the like between the implanted coil and the actuator (hence there is direct actuation). Indeed, in an exemplary embodiment, because the actuator is directly actuated from the energized implanted coil, there is no electronic component passive or otherwise other than conductor components between the coil and the actuator.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130. The examiner can normally be reached Monday-Friday 8:00 AM - 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791